Title: To John Adams from François Adriaan Van der Kemp, 2 March 1818
From: Van der Kemp, François Adriaan
To: Adams, John




Dear and respected Sir!
Oldenbarneveld 2 March 1812. 1818


It is not before now, that I can answer your favour of the  18 last—My daughter, who fully Sympathises with my feelings, and knows, how highly I value every line, with which you continue to honour me, Send it to Albany, and last week it was returned here. I was there to examine the Dutch Records of last cent—and finally engaged to try, if I could translate—them—I declined the first proposal of the Gov. but the renewed entreaties with the courteous encouragement, every point being left to me—the allowance made—that I might take these under my own roof—with the encouraging entreaties of Several high respected frends, induced me at last to comply—I dare not answer for the issue, but So much condescension has been used—the arduous task was So unexpected as unsolicited, that I deemed it a duty, to run the risk. I have broken the ice—and begin to hope that with God’s assistance, if life and Strenght is Spared, I Shall accomplish this gigantic undertaking. The whole is nearly 40 vol. in Fol.
I have not yet arrived at that Summit, which my respected frend has reached—I can not be Silent when any blessings fall to my Share, and indulge me Self freely in unbosoming my griefs to a frend—and I know you will indulge this weakness—which I Shall never be able to Subdue—and you will permit me to doubt, that your ascendance in this regard is So complet, that you Should have become indifferent, either the cup of bliss or that of Sorrow is put in your hands—and was this even So—that you Soared So high—then yet you would Share in the grief—you could not conceal the torturing pangs of your Soul, when the friend of your bosom—She—dearer to you than life, when the man, whom you honoured with your confidence, and affectionate esteem, were Sinking in distress. 
Within one month I lost three high valued frends—Col. Walker—Dr Whistar and mr Braÿ—I assisted the second—the two last days—of his useful life,—I was unprepared for the blow—as it was unexpected—ere long—my Dear frend—I remain—alone—in the Wilderness—how dreadful is Such a prospect—but more horrible yet would have been my Situation, had I never met with hearts, who could reciprocate—what I felt for them. Mr Tyng communicated the last tiding, when the former wounds were yet open—He is again in Boston—and to you Sir! I am in part indebted—for the deep interest, he is pleased to take in my welfare. I enjoy again health—though I met again at Albany with a hair-bredth escape from break my leg. It is nearly healed.
I regret with you the divisions and Subdivisions of your Scientific societies in in finitum—in lieu of promoting—they obstruct their course—Here every county is willing to enter the list, and the example of one town or village is only wanting, to create a whole host of Seminaries of vanity, whose ephemeridal Scribblers chiefly are in Servient for the benefit of paper mills I do not urge—my Dear frend! fresh expences in my behalf—but you can not well withold from me—vol iii—as you ordered your Nephew—to procure it for me on your account, and John Adams, would not give way to the best Persian king—and even, could he be tempted on the reflection, that I had received already So many proofs of his goodwill—then yet I would claim this last as my due, and Solicit the irresistible patronage of your Ladÿ—to plead my cause—Say—let Sam: Eliot be my Successor! and he Shall deem it—a distinguished favour—if I Say it. I am reading the elegant Fracastonius—and was Surprised—to discover—that Dr Astruc—without him—never would have boasted of a Specific—in lue venerea—It is a Lating nearly approaching the Augustan age—He mentions the Sinking of Atalantis in a gulph—and the grandia Quadrupedantum corpora perishing—alas! poor mammoth!
A considerable detachment of Italian Novelists and Poëts must then pass the review—which reinforcement I owe to frend Busti—So that I have not much time, to regret the late loss of a box from Europe—having yet enough.
I did See with pleasure, that our ministers of State do not imitate the President, and Speaker—in Sumptuous dinners: It is a frail machine, which requires Such props, and it must be an exquisite delight for you and your Ladÿ—to know one, who would—Scorn to command popular applause, if only obtainable by Similar means.
That you may not Suspect me as an importune—must I Say—beggar or Solicitor, I will not even request you, to remember me to your Lady—Since the last proofs of her affectionate regard, by which I have been honoured, but dare assert, that I must remain—as longe I breathe / Dear and Respected Sir! / Your most obed. and oblig. frend!


Fr. Adr. van der Kemp




